FILED
                            NOT FOR PUBLICATION                             MAY 14 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MARIA SIBRIAN; et al.,                           No. 11-56390

              Plaintiffs - Appellants,           D.C. No. 2:09-cv-08014-JHN-
                                                 DTB
  v.

SAN BERNARDINO COUNTY, by and                    MEMORANDUM *
through the San Bernardino County
Sheriff’s Department; et al.,

              Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Central District of California
                 Jacqueline H. NGUYEN, District Judge, Presiding

                              Submitted May 8, 2013 **
                                Pasadena, California

Before: O’SCANNLAIN, PAEZ, and IKUTA, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Maria Sibrian, Gebin Sibrian and W. Sibrian, by and through her guardian

ad litem Maria Sibrian, appeal the district court’s grant of summary judgment to

the San Bernardino and Pomona defendants on the basis of qualified immunity.

      The district court did not err in holding that the San Bernardino County and

Pomona defendants were entitled to qualified immunity based on their reasonable

belief that the warrant authorized a search of the Sibrians’ residence. It was

reasonable for the defendants to rely on DeBoer’s information to obtain the warrant

because she was a known informant who explained the basis for her knowledge, cf.

United States v. Rowland, 464 F.3d 899, 907–08 (9th Cir. 2006), and her story was

corroborated by items found in her car, see Illinois v. Gates, 462 U.S. 213, 244

(1983). Moreover, a magistrate judge agreed that DeBoer’s information provided

probable cause to search the Sibrians’ residence, which is “the clearest indication

that the officers acted in an objectively reasonable manner.” Messerschmidt v.

Millender, 132 S. Ct. 1235, 1245 (2012).

      The district court did not err in holding that the Pomona defendants did not

violate the Sibrians’ Fourth Amendment rights by executing the warrant at night

because a violation of California Penal Code section 1533 is not a constitutional

violation. See Martinez v. Craven, 429 F.2d 18, 20 (9th Cir. 1970). The district

court also did not err in holding that the Pomona defendants were entitled to


                                           2
summary judgment with respect to the alleged knock and announce violation

because the Sibrians did not create a genuine issue of material fact as to whether

the defendants adequately announced their presence.

      Finally, the district court did not err in ruling that the Pomona defendants

were entitled to qualified immunity with respect to the Sibrians’ excessive force

and unreasonable detention claims. The defendants could have reasonably

concluded that the force used was not excessive given that Gebin threatened

Officer Gomez’s safety by hitting him with a dull machete, and Maria actively

resisted detention. See Smith v. City of Hemet, 394 F.3d 689, 701–02 (9th Cir.

2005) (en banc). For the same reason, the officers could have reasonably

determined it was necessary to detain Maria for twenty to forty minutes until the

search was completed. See Muehler v. Mena, 544 U.S. 93, 100 (2005).

      AFFIRMED.




                                          3